Citation Nr: 0111769	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hydronephrosis with 
hypertension, cystitis, prostatitis, and transurethral 
resection of the bladder neck, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an evaluation in excess of 40 
percent for the veteran's service-connected hydronephrosis 
with hypertension, cystitis, prostatitis, and transurethral 
resection of the bladder neck.  A hearing was held before the 
undersigned Member of the Board, at the RO, in February 2001.


REMAND

The Board notes that during the veteran's February 2001 Board 
hearing, he indicated that he had received treatment at the 
Decatur VA Medical Center (VAMC) up until October 2000, for 
his genitourinary disability.  There are no VA medical 
records associated with the claims folder dated later than 
July 1999, the date of the veteran's last VA examination.  As 
such, the RO should obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include records from the Decatur VAMC and any other VA 
facilities.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In addition, the veteran indicated that, since November 2000, 
a private doctor, Dr. Reginald Fowler has seen him, for his 
hypertension.  The Board notes that, since the hearing, the 
veteran has submitted, directly to the Board, treatment notes 
from Dr. Fowler dated from November 1999 to January 2000.  
However, the RO has not had an opportunity to review this 
evidence, and a signed waiver of RO jurisdiction did not 
accompany it.  See 38 C.F.R. §§ 19.31, 20.1304 (2000).  Thus, 
the evidence must be considered by the RO, in the first 
instance.  Id.; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  While the matter is in remand status, the RO should 
also obtain and associate with the record any additional 
treatment records from Dr. Fowler, as well as from any other 
source(s) or facility(ies) identified by the veteran.  

The development requested above is consistent with a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In addition to the requested development, the RO should also 
determine whether any other development and/or notification 
action is warranted under the Act while the matter is in 
remand status.  This should include having the veteran 
undergo further examination(s), if deemed warranted.  In this 
regard, the Board notes that the veteran testified that he 
experiences frequent urination and pain (seemingly, more so 
since his last July 1999 VA examination), and that his 
medication for hypertension (for which he is monitored every 
three months) recently was increased December 2000.  These 
assertions suggest a possible worsening of the veteran's 
condition.  

Finally, the Board notes that during his February 2001 
hearing, he again requested that he be assigned a separate 
rating for his hypertension, apart from his rating for 
genitourinary disability.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  This matter has not yet been addressed by 
the RO.  Thus, in adjudicating the claim for a higher 
evaluation, the RO should specifically address the propriety 
of assigning a separate evaluation for hypertension, and 
provide written reasons for granting or denying the request.

Accordingly, this matter is hereby remanded to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from any VA 
medical facilities, to specifically 
include the Decatur VA, as well as 
from any other source(s) or 
facility(ies) identified by the 
veteran, including Dr. Reginald 
Fowler.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so.

2. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
This should include having the veteran 
undergo further examination(s), if 
deemed warranted (e.g., if possible 
worsening of the veteran's 
condition(s) is/are indicated).  

4. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all 
pertinent evidence (to include all 
evidence added to the record since the 
issuance of the last supplemental 
statement of the case) and legal 
authority.  Adjudication of the claim 
on appeal should specifically include 
consideration of whether a separate 
evaluation is warranted for the 
veteran's hypertension, pursuant to 
the Esteban decision, cited to above.  
The RO must provide adequate reasons 
and bases for its determinations.

5. If the benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran and his representative 
an appropriate supplemental statement 
of the case, and afford them the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




